UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GLOBE COTYARN PVT. LTD.,
                                                                     OPINION AND ORDER
                             Plaintiff,
                                                                         18 Civ. 04208 (ER)
                      -against-
 NEXT CREATIONS HOLDINGS LLC, and AAVN,
 INC.,
                    Defendants.


Ramos, D.J.:

       Globe Cotyarn Pvt. Ltd. (“Globe”), a fabric manufacturer, brings this action against a

fabric patent holder, AAVN, INC., and its subsidiary, Next Creations Holdings LLC (“Next

Creations”), for falsely claiming that Globe had sold infringing products. Defendants move to

dismiss with prejudice. For the reasons set forth below, Defendants’ motion is GRANTED

without prejudice.

I.     Background

       Globe, an Indian company, manufactures and sells textiles, including bedsheets, to U.S.

importers. Doc. 5, 2. AAVN, a Texas company, owns the following textile patents: United

States Patent No. 9,131,790 B2 (“790 patent”); United States Patent No. 9,481,950 B2 (“950

patent”); United States Patent No. 9,493,892 B1 (“892 patent”); and United States Patent No.

9,708,737 B2 (“737 patent”). Id. at 2–4. These patents concern the manufacture of Chief Value

Cotton (“CVC”), a fabric composed of cotton and polyester yarns. Id. at 5. Very generally

speaking, these patents describe a process for manufacturing high thread count cotton-polyester

blend fabric. Doc. 38, 9. Next Creations, a New York company, is a wholly-owned subsidiary

of AAVN. Id. at 2.
A.      The Prior Challenges

        On October 1, 2015, AAVN filed a complaint in the International Trade Commission

(“ITC”) alleging that certain textiles being imported into the U.S. violated a portion of its 790

patent. Id. at 6. The ITC instituted an investigation and named fifteen respondents. Doc. 39-2,

2. 1 In those proceedings, a respondent, GHCL, defended on the basis that it had sold the

allegedly infringing fabrics before AAVN had even received the patent. Doc. 5, 7. However,

GHCL and AAVN settled the matter and GHCL agreed not to sell for importation products that

infringe on AAVN’s 790 patent. Doc. 39-5, 3.

        On August 1, 2017, a company, A.Q. Textiles LLC (“AQT”), filed petitions in the United

States Patent and Trademark Office to review AAVN’s 892 and 950 patents. Id. at 10. The Trial

and Appeal Board granted the petitions and, according to Globe, found that “the petitions

demonstrate that more likely than not AQT will prevail in showing that at least one of the

challenged claims in each of the patents is unpatentable.” Id. A trial was instituted for each

patent. Doc. 39-6, 3. AQT then filed a petition to review AAVN’s 737 patent. Doc. 5, 11.

Before the first two cases went to trial and before a trial was instituted in the third case, the

parties settled the claims, and, on March 23, 2018, they filed a joint motion to terminate and

dismiss the proceedings. Id. at 11. The Trial and Appeal Board terminated the trials in the first

two proceedings and dismissed the final petition. Doc. 39-6, 5.




1
  Globe identifies this investigation as 337-TA-3088. Doc. 5. 6. Defendants provide a copy of the consent order for
Investigation No. 337-TA-976. Doc. 39-5, 2. The ITC’s website lists Investigation No. 337-TA-976 on Docket.
3088. U.S. Int’l Trade Comm’n, Section Commission Notices, 96
https://www.usitc.gov/secretary/fed_reg_notices/337.htm. Globe does not contest Defendants’ assertion that 337-
TA-3088 is, indeed, Investigation No. 337-TA-976. The Court presumes that Globe, in referencing 337-TA-3088,
intends to reference Investigation No. 337-TA-976 on Docket. 3088.

                                                         2
B.         The Instant Charges

           In the instant case, Globe alleges that Defendants contacted a number of Globe’s

customers and falsely accused Globe of selling infringing materials. Globe identifies the

companies to whom Defendants sent the false accusations as J. Queen New York (“J. Queen”),

“another Globe customer whose office and showroom are located in New York City,” and “other

customers of Globe.” Doc. 5, 11–13.

           Specifically, Globe alleges that in a letter dated April 10, 2018, John B. Walker, Jr., Next

Creations’ chief financial officer, wrote the President of J. Queen as follows: “I am reaching out

to you today in regard to product your company sells to retailers throughout the United States

that infringe upon AAVN’s CVC Patent. Your company is not authorized to sell this CVC

product.” Id. at 11–12. In an email sent to a representative of J. Queen three days later, Walker

further explained, “One of the infringing products was purchased from Globe Cotton out of

India.[2] The product in question is 600TC CVC. I was told by my team that there are other

infringement items besides this one.” Id. at 25. While Globe acknowledges that it attempted to

sell J. Queen 600TC CVC, it alleges that the product does not infringe Globe’s patents, and that,

in any event, J. Queen did not purchase it.

           Defendants allegedly sent a similar letter to “another Globe customer whose office and

showroom are located in New York City.” Id. at 13. For the “other customers,” Globe alleges

that Defendants made similar statements, but does not specify the modes or dates of those

communications. Id.

           Globe claims that AAVN and Next Creations made these communications in bad faith.

Specifically, Globe asserts that Defendants never inspected Globe’s product or its production


2
    According to Globe, “Globe Cotton” actually refers to Globe Cotyarn. Id. at 12.


                                                           3
facilities and thus could not have known whether their patents were infringed. Id. at 15. 3 Globe

alleges that it has incurred legal fees, lost sales, and suffered reputational harm. Id. at 14. Globe

warns that allowing Defendants to make these communications would increase Defendants’

market share, limit choice, and drive up prices. Id. at 15.

         In the instant action, Globe asserts four claims against Defendants: false advertising

under the Lanham Act, 15 U.S.C. § 1125(a)(1)(B); unfair competition under New York law;

tortious interference with a business relationship under New York common law; and deceptive

acts under the New York Consumer Protection Act.

II.      Standard

         Under Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the complaint as true

and draw all reasonable inferences in the plaintiff’s favor. Koch v. Christie’s Int’l, PLC, 699

F.3d 141, 145 (2d Cir. 2012). However, the Court is not required to credit “mere conclusory

statements” or “threadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter . . . to

‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A

claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Federal Rule of Civil Procedure 8 “marks a notable and generous



3
  It makes this argument by noting that Defendants’ patents concern, inter alia, the techniques used in manufacturing
the cotton-polyester blend and that it was not possible for Defendants to have concluded that Globe used these
techniques because they never inspected Globe’s factories. Doc. 5, 14.

                                                         4
departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678–79. If

the plaintiff has not “nudged [her] claims across the line from conceivable to plausible, [the]

complaint must be dismissed.” Twombly, 550 U.S. at 570.

III.     Discussion

         In their briefs, the parties cite Federal Circuit, Second Circuit, and New York State law

without any discussion about which law applies. The Court need not decide this choice-of-law

issue because, under any of these laws, Globe’s claims fail. 4

A.       Section 43(a)(1)(B) Lanham Act Unfair Competition

         Globe claims that Defendants, by describing Globe’s product as infringing in its

communications with J. Queen and unidentified others, made literally false advertisements in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B). Doc. 5, 15–16. This

section of the Lanham Act prohibits any person from “misrepresent[ing] the nature,



4
  Each of these laws could apply. Globe brings federal and state law claims. It asks the Court to exercise diversity
and pendent jurisdiction over its state law claims and it seeks the Court’s federal question jurisdiction over its
federal claim. Doc. 5, 4–5. “Under the Erie doctrine, federal courts sitting in diversity apply state substantive law
and federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996). Similarly,
“the District Court is bound to apply state law when ruling on a pendent state claim.” Rounseville v. Zahl, 13 F.3d
625, 629 n.1 (2d Cir. 1994). Generally, in federal question cases, the Court “is bound to follow the law of the
Circuit.” Ithaca Coll. v. NLRB, 623 F.2d 224, 228 (2d Cir. 1980). However, “district courts in this circuit remain
bound to follow the holdings of the Federal Circuit in cases falling within the appellate jurisdiction of the Federal
Circuit.” Rates Tech. Inc. v. Speakeasy, Inc., 685 F.3d 163, 174 n. 9 (2d Cir. 2012). Pursuant to the applicable
statute, “The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction of an appeal
from a final decision of a district court of the United States . . . in any civil action arising under . . . any Act of
Congress relating to patents . . . .” 28 U.S.C. § 1295(a)(1). A case arises under patent law if “federal patent law
creates the cause of action” or if “the plaintiff’s right to relief necessarily depends on resolution of a substantial
question of federal patent law, in that patent law is a necessary element of one of the well-pleaded claims.” In re
DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 684 (2d Cir. 2009). Globe argues that Defendants’
communications were improper because “Defendants knew the claims of their patents were invalid.” Doc. 40, 16–
17. As a result, at least a portion of Globe’s complaint appears to depend on the resolution of a substantial question
of federal patent law. Neither party has briefed this issue and the Court will not rule on it sua sponte. Cf. Catzin v.
Thank You & Good Luck Corp., 899 F.3d 77, 82 (2d Cir. 2018) (“Sua sponte dismissals without notice and an
opportunity to be heard deviate from the traditions of the adversarial system and tend to produce the very effect they
seek to avoid—a waste of judicial resources—by leading to appeals and remands.” (internal quotation marks and
citations omitted)).

                                                           5
characteristics, qualities, or geographic origin of his or her or another person’s goods, services,

or commercial activities” “in commercial advertising or promotion.” 15 U.S.C. § 1125(a)(1)(B).

       To successfully bring a claim under this provision of the Lanham Act, a party must first

demonstrate that the challenged message qualifies as “commercial advertising or promotion.”

Commercial advertising or promotion is (1) commercial speech, as defined by the First

Amendment, (2) made “for the purpose of influencing consumers to buy defendant’s goods or

services;” and (3) “disseminated sufficiently to the relevant purchasing public.” Boule v. Hutton,

328 F.3d 84, 90–91 (2d Cir. 2003) (internal quotation marks and citations omitted). Once the

party has shown that the Lanham Act applies to the challenged message, it must show that the

message violated the Act. To sufficiently allege a violation, a party “must establish that the

challenged message is (1) either literally or impliedly false, (2) material, (3) placed in interstate

commerce, and (4) the cause of actual or likely injury to the plaintiff.” Church & Dwight Co. v.

SPD Swiss Precision Diagnostics, GmBH, 843 F.3d 48, 65 (2d Cir. 2016).

       Defendants claim that Section 43(a)(1)(B) does not apply to the challenged messages

because the messages do not qualify as commercial advertising or promotion. Doc. 38, 19–20.

Specifically, they argue that Globe has not shown, as required by the test’s third prong, that the

messages were sufficiently disseminated to the relevant purchasing public. The Court agrees.

       “Businesses harmed by isolated disparaging statements do not have redress under the

Lanham Act.” Fashion Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 57 (2d Cir.

2002). The Second Circuit has not established the exact number or percentage of customers that

must be exposed to the challenged message for the message to qualify as sufficiently

disseminated. It has, however, provided some guidance. In Fashion Boutique, for example, it

observed that defendant’s sales associates made, in defendant’s store, “a total of twenty-seven



                                                  6
oral statements regarding plaintiff’s products in a marketplace of thousands of customers” and

held that “[s]uch evidence is insufficient to satisfy the requirement that representations be

disseminated widely in order to constitute ‘commercial advertising or promotion’ under the

Lanham Act.” 314 F.3d at 58.

       Courts within this District have come to similar conclusions in cases alleging violations

of Section 43(a)(1)(B). In Professional Sound Servs., Inc. v. Guzzi, the court held,

“Dissemination of a statement to one customer out of 36 simply does not meet this standard.”

349 F. Supp. 2d 722, 729 (S.D.N.Y. 2004). Similarly, in Chamilia, LLC v. Pandora Jewelry, the

court held “six statements, most directed at a single individual,” were not sufficiently

disseminated to qualify as commercial advertising or promotion, “[e]ven if the relevant market,

jewelry retailers, is in fact . . . smaller than that for the handbags in Fashion Boutique.” No. 04

Civ. 6017 (KMK), 2007 WL 2781246, at *9 (S.D.N.Y. Sept. 24, 2007). Finally, in In re Elysium

Health-Chromadex Litig., the court held that “one email between a company representative and a

single consumer does not constitute ‘advertising and promotion’ within the meaning of the

Lanham Act.” No. 17 Civ. 7394 (CM), 2018 WL 4907590, at *9 (S.D.N.Y. Sept. 27, 2018). See

also Solmetex, LLC v. Dental Recycling of N. Am., Inc., No. 17 Civ. 860 (JSR), 2017 WL

2840282, at *3 (S.D.N.Y. June 26, 2017) (finding that the allegation that a company’s

representative made a single statement to a single customer did “not support the inference that

[the company] conducted a wide-reaching false advertising campaign disseminated to the wider

purchasing public”).

       The Court finds Fashion Boutique and its progeny applicable. Those cases stand for the

proposition that a Lanham Act violation for false commercial advertising or promotion cannot lie

where the allegedly offending message is not sufficiently disseminated to the relevant purchasing



                                                  7
public. Here, Globe has not identified the size of the relevant purchasing public. It has,

however, alleged that Defendants sent two messages to a single customer and a third message to

another unnamed customer. Doc. 5, 13. Globe also alleges that Defendants sent similar

messages to other customers, but those allegations do not provide the number or names of the

recipients, the dates of the correspondence, or the modes of the communications. Id.

       Under the standards set by Fashion Boutique, three messages sent to two customers in a

marketplace of an unidentified size are not sufficiently disseminated to the relevant purchasing

public to fall within the Lanham Act’s coverage. Globe’s “naked assertion” about messages sent

to other customers, “without some further factual enhancement[,] stops short of the line between

possibility and plausibility of entitle[ment] to relief.” Twombly, 550 U.S. at 557 (internal

quotation marks and citation omitted). See also Solmetex, LLC, 2017 WL 2840282, at *3

(finding allegations of widespread dissemination conclusory when they were made without detail

and “solely upon information and belief”).

       Of the cases referenced in the preceeding paragraphs, Globe only attempts to distinguish

Fashion Boutique and Chamilia. It argues that Fashion Boutique is distinguishable because

unlike here, the statements in that case were made by less senior employees. Doc. 40, 18. It

claims that Chamilia is distinguishable because, in that case, defendants made the challenged

comments privately. Id. at 19.

       Neither argument is persuasive. Whether sent by sales associates, as was the case in

Fashion Boutique, or a chief financial officer, as is the case here, the key question is the scope of

dissemination. To the same extent, the Court does not find the phone calls, letters, and

tradeshow comments in Chamilia to be any more or less public than the email and letters—

which were sent to particular individuals—at issue here. 2007 WL 2781246, at *6.



                                                  8
       In addition to attempting to distinguish the cases cited above, Globe claims that “sending

even a single letter to a customer to mislead that customer and affect that customer’s purchasing

decision to another’s detriment is sufficient to show public dissemination.” Doc. 40, 17. To

substantiate this point, it cites a Southern District case that precedes Fashion Boutique, and a

district court case from another circuit. Those cases are easily distinguishable.

       In the first case, Mobius Mgmt. Sys., Inc. v. Fourth Dimension Software, Inc., the district

court found that a letter to a single customer satisfied the Lanham Act’s dissemination

requirement. 880 F. Supp. 1005, 1020–21 (S.D.N.Y. 1994). However, and critical here, the

district court so concluded because it also found that “the true relevant purchasing public

consisted solely of” of that one customer. Id. Similarly, in the second case, The Hillman Grp.,

Inc. v. Minute Key Inc, the Southern District of Ohio held that statements to a single customer

can trigger the protections of the Lanham Act “if the market at issue is very small and discrete.”

317 F. Supp. 3d 961, 979 (S.D. Ohio 2018). Here, because Globe has not described the size of

the relevant market, let alone shown that it is very small and discrete, that case provides no

persuasive force. Because Globe has not shown that the three challenged statements were

disseminated sufficiently to the relevant purchasing public, the Court finds that Section 43(a) of

the Lanham Act does not apply.

       The Court would come to the same conclusion if the Federal Circuit’s law controlled this

case. Under Federal Circuit law, “[t]o prevail on an unfair-competition claim under section 43(a)

of the Lanham Act stemming from a patentee’s marketplace activity in support of his patent, the

claimant must first establish that the activity was undertaken in bad faith.” Judkins v. HT

Window Fashion Corp., 529 F.3d 1334, 1338 (Fed. Cir. 2008). See also Fisher Tool Co. v. Gillet

Outillage, 530 F.3d 1063, 1068 (9th Cir. 2008) (following the Federal Circuit). To demonstrate



                                                 9
bad faith under the Federal Circuit’s case law, a plaintiff must prove two elements. First, the

plaintiff must show that the claims were “objectively baseless, meaning no reasonable litigant

could realistically expect to prevail in a dispute over infringement of the patent.” Judkins, 529

F.3d at 1338 (internal quotation marks and citations omitted). Second, “once the court concludes

that the claims of infringement are objectively baseless, the court must then consider whether the

claims were made in subjective bad faith.” Id. at 1339.

       Globe does not rely on this standard to argue that Defendants’ claims of patent

infringement were made in bad faith. Instead, Globe argues that Defendants acted in bad faith in

two other ways. First, Globe asserts that Defendants claimed infringement without knowing how

the allegedly infringing product was made. Doc. 40, 14. Second, Globe argues that Defendants

asserted a patent that they knew was invalid. Doc. 40, 15.

       Neither argument establishes bad faith. The first argument lacks merit because, as

Defendants point out, the Federal Circuit has already rejected an analogous line of reasoning in

Dominant Semiconductors Sdn. Bhd. v. OSRAM GmbH, 524 F.3d 1254, 1255 (Fed. Cir. 2008).

In that case, one company sued another company under the Lanham Act for making false and

misleading infringement allegations. Id. at 1258. To support its claim that the defendant had

acted in bad faith, plaintiff alleged that there was “no indication that [the defendant] tested

[plaintiff’s] products, construed the claims of any of [the] patents, or considered an earlier

analysis of certain [plaintiff’s] products suggesting that infringement was an open question.” Id.

at 1263. The Federal Circuit held that these “contentions might be probative of subjective

baselessness, but they do not help to show that a jury reasonably could find that [plaintiff] could

meet its burden of proving by clear and convincing evidence that [defendant’s] infringement

allegations were objectively baseless.” Id. at 1263–64. So too here, while Globe alleges that



                                                 10
Defendants lack information as to whether Globe’s production process infringed their patents,

such an argument goes to subjective baselessness only.

       The second argument stumbles on the facts. Globe claims that a portion of at least one of

Defendants’ patents is invalid because a party challenged its validity. The parties, however,

settled that case and Globe has not alleged that any other proceeding invalidated any of

Defendants’ patents. Doc. 5, 11. While it has been challenged, Defendants still have a

presumably valid patent and therefore Defendants’ letters do not evidence bad faith. C.R. Bard,

Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1369 (Fed. Cir. 1998) (“The law recognizes a presumption

that the assertion of a duly granted patent is made in good faith.”).

B.     State Law Claims

       Globe also brings state law claims against Defendants for unfair competition, tortious

interference, and deceptive acts. Under the Federal Circuit’s law, “federal patent law preempts

state-law tort liability for a patentholder’s good faith conduct in communications asserting

infringement of its patent and warning about potential litigation.” Serio-US Indus., Inc. v.

Plastic Recovery Techs. Corp., 459 F.3d 1311, 1320 (Fed. Cir. 2006). Thus, Globe’s claims may

be dismissed on this basis alone. However, even if New York State law applied to these claims,

the Court would still dismiss them.

1.     Unfair Competition

       New York’s general unfair competition law closely resembles Section 43(a)(1)(B) of the

Lanham Act. “Both a section 43(a)(1)(B) claim under the Lanham Act and an unfair competition

claim under New York common law require that misleading or untruthful statements have been

made for the purpose of commercial advertising or promoting a party’s goods, services, or

commercial activities.” Nadel v. Play-By-Play Toys & Novelties, Inc., 208 F.3d 368, 383 (2d



                                                 11
Cir. 2000). Because Globe has not alleged sufficient facts to establish that Defendants made the

challenged statements in connection with commercial advertising or promotion, Globe’s

common law unfair competition claim fails for the same reason as its Lanham Act claim. 5

         In its brief, Globe references an unfair competition claim for disparagement but it does

not actually make this claim. Doc. 40, 20. In any event, “[t]o recover for disparagement of

goods, the plaintiff must show that the defendant published an oral, defamatory statement

directed at the quality of a business’s goods and must prove that the statements caused special

damages.” Fashion Boutique, 314 F.3d at 59. Furthermore, “[w]here loss of customers

constitutes the alleged special damages, the individuals who ceased to be customers, or who

refused to purchase, must be named and the exact damages itemized.” Id. (internal quotation

marks and citation omitted). Here, Globe does not claim that it lost any customers. While it has

named J. Queen, it implicitly acknowledges that it did not suffer any damages with respect to

that customer because it admits that J. Queen did not agree to purchase its allegedly infringing

product. As a result, to the extent that Globe brings a disparagement claim, this claim also lacks

merit.

2.       Tortious Interference

         Under New York law, a plaintiff alleging tortious interference with a business relation

must show: “(1) business relations with a third party; (2) the defendant’s interference with those

business relations; (3) the defendant acted with the sole purpose of harming the plaintiff or used

dishonest, unfair, or improper means; and (4) injury to the business relationship.” Nadel, 208



5
  Section 43(a) of the Lanham Act and unfair competition under New York common law differ in at least one
important respect: Unlike for the general interpretation of Section 43(a) of the Lanham Act, “[a] plaintiff claiming
unfair competition under New York law must show that the defendant acted in bad faith.” Empresa Cubana del
Tabaco v. Culbro Corp., 399 F.3d 462, 485 (2d Cir. 2005). As explained above, Globe has not alleged sufficient
facts to establish bad faith.


                                                         12
F.3d at 382. Globe’s claim fails on the first prong. As the Second Circuit has held, a plaintiff

does not sufficiently allege a business relation with a third party where “the complaint fail[ed]

entirely to describe any third party with whom [p]laintiff] had prospective business relations to

be interfered with.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 115 (2d Cir. 2010).

Similarly, in Nadel, the Second Circuit concluded that a single meeting between two parties,

where “no specific details were discussed,” did not establish a business relation for the purpose

of New York’s tortious interference law. 208 F.3d at 383.

         Globe has not fulfilled the first prong because it has only made conclusory assertions of

business relations by describing J. Queen and the unnamed parties as “customers,” without

providing any specific factual enhancement, such as information about past sales, contracts,

meetings, or communications. Doc. 38, 21. Indeed, it has not alleged a single sale,

communication, or meeting, like the one found insufficient in Nadel, 208 F.3d at 383, with any

party.

         The claim also fails on the third prong. In Lombard v. Booz-Allen & Hamilton, Inc., the

Circuit Court held, “[w]rongful means include physical violence, fraud, misrepresentation, civil

suits, criminal prosecutions and some degree of economic pressure. More than simple

persuasion is required.” 280 F.3d 209, 214–15 (2d Cir. 2002). Defendants assert that Globe has

not satisfied the third prong because it has not alleged any improper purpose or wrongful means.

Doc. 38, 21–22. Globe asserts that Defendants employed improper means by making false

allegations of patent infringement. Doc. 40, 21. The complaint lacks any details to support this

assertion, other than the claim that Defendants sought to enforce an invalid patent. As explained

above, however, Globe has not alleged any facts that establish that Defendants’ patent was

invalid.



                                                 13
3.     Deceptive Acts

       Globe brings its deceptive acts claim under N.Y. Gen. Bus. Law § 349. “To make out a

prima facie case under Section 349, a plaintiff must demonstrate that (1) the defendant’s

deceptive acts were directed at consumers, (2) the acts are misleading in a material way, and (3)

the plaintiff has been injured as a result.” Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir.

2000). “[T]he gravamen of the complaint must be consumer injury or harm to the public

interest.” Securitron Magnalock Corp. v. Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995) (internal

quotation marks and citation omitted). As a result, “[p]rivate contract disputes, unique to the

parties, for example, would not fall within the ambit of the statute.” Oswego Laborers’ Local

214 Pension Fund v. Marine Midland Bank, N.A., 647 N.E.2d 741, 744 (N.Y. 1995).

       In most cases, courts have refused to apply Section 349 to private disputes. See New

York Univ. v. Cont’l Ins. Co., 662 N.E.2d 763, 771 (N.Y. 1995) (finding that the statute did not

cover misrepresentations made by an insurance company to a university); RCA Trademark

Mgmt. S.A.S. v. VOXX Int’l Corp., No. 14 Civ. 6294 (HBP), 2015 WL 5008762, at *1 (S.D.N.Y.

Aug. 24, 2015) (finding that consumer confusion, in itself, did not satisfy the public harm

requirement); C=Holdings B.V. v. Asiarim Corp., 992 F. Supp. 2d 223 (S.D.N.Y. 2013) (same);

Merck Eprova AG v. Brookstone Pharm., LLC, 920 F. Supp. 2d 404 (S.D.N.Y. 2013) (finding

that the plaintiff had not alleged sufficient public harm because the public harm was not core to

plaintiff’s claim); Gucci Am., Inc. v. Duty Free Apparel, Ltd., 277 F. Supp. 2d 269, 274

(S.D.N.Y. 2003) (“Claims that arise out of a trademark infringement action, and disputes

between competitors where the core of the claim is harm to another business as opposed to

consumers, both constitute situations which courts have found to reflect a public harm that is too

insubstantial to satisfy the pleading requirements of § 349.”).



                                                14
       Here, the “gravamen” of Globe’s complaint is its private dispute with Defendants, not

consumer injury or harm to the public interest. Of the fifty-three paragraphs in Globe’s

complaint that establish the factual background, only two refer to the public. Doc. 5, 15. One

paragraph claims that Defendants’ alleged misrepresentations will limit the availability of CVC

products and the other predicts that “consumers . . . will be charged higher prices.” Id. Neither

paragraph alleges that Defendants directed their statements to the public and neither paragraph

explains how Defendants’ statements would limit supply or raise prices. Most importantly,

neither paragraph alleges sufficient public harm.

       The claim also lacks merit because Globe has not alleged, for the reasons stated above,

that Defendants made material misrepresentations in asserting their patent rights.

IV.    Leave to Amend

       Globe requests leave to amend its complaint in the event the Court grants Defendants’

motion. Doc. 40, 24. Parties are entitled to amend their pleadings once, as a matter of course,

within 21 days after serving the pleading or, if a responsive pleading is required, within 21 days

after service of a responsive pleading or a Rule 12 motion. Fed. R. Civ. P. 15(a)(1). A party

may not otherwise amend its pleading without either the written consent of the opposing party or

leave of the court. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so

requires.” Id. The Supreme Court has held that it would be an abuse of discretion, “inconsistent

with the spirit of the Federal Rules,” for a district court to deny leave without some justification,

“such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S.

178, 182 (1962).



                                                 15
